Ironstone Group Inc. 909 Montgomery Street Third Floor San Francisco, CA 94133 February 25, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We attest to the following: ● Ironstone Group Inc. (the company) is responsible for the adequacy and accuracy of the disclosure in the Form 8-K filing, dated January 6, 2104, and the amendment to the filing dated January 14, 2014; ● We understand that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Ironstone Group Inc. /s/ Elizabeth B. Hambrecht Elizabeth B. Hambrecht
